Exhibit FORM OF COMMON STOCK PURCHASE AGREEMENT COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of February 1st , 2010 by and between MARANI BRANDS, INC., a Nevada corporation (the “Company”), and BODIE INVESTMENT GROUP INC, a Michigan corporation (the “Buyer”). Capitalized terms used herein and not otherwise defined herein are defined in Section10 hereof. WHEREAS: Subject to the terms and conditions set forth in this Agreement, the Company wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to Seven Million Five Hundred Thousand Dollars ($7,500,000) of the Company’s common stock,par value per share $0.001 (the “Common Stock”). The shares of Common Stock to be purchased hereunder are referred to herein as the “Purchase Shares.” NOW THEREFORE, the Company and the Buyer hereby agree as follows: 1.PURCHASE OF COMMON STOCK. Subject to the terms and conditions set forth in this Agreement, the Company has the right to sell to the Buyer, and the Buyer has the obligation to purchase from the Company, Purchase Shares as follows: (a)Commencement of Purchases of Common Stock. The purchase and sale of Purchase Shares hereunder shall occur from time to time upon written notices by the Company to the Buyer on the terms and conditions as set forth herein following the satisfaction of the conditions (the “Commencement”) as set forth in Sections6 and 7 below (the date of satisfaction of such conditions, the “Commencement Date”). (b)The Company’s Right to Require Purchases. Any time on or after the Commencement Date, the Company shall have the right, but not the obligation, to cause the Buyer by its delivery to the Buyer of Base Purchase Notices from time to time to buy Purchase Shares (each such purchase a “Base Purchase”) in any amount at the Purchase Price on the Purchase Date. The Company may deliver a Base Purchase Notice to the Buyer on the first trading day after the pricing period. The Purchase Price will be 90% of the “Market Price”.The Market Price is defined as the average of three lowest closing prices (average of bid and asked) for the twenty (20) trading days preceding the Put Date. The Company has no obligation to exercise its right hereunder to sell any Purchase Shares to the Buyer. (c)Payment for Purchase Shares. The Buyer shall pay to the Company an amount equal to the Purchase Amount with respect to such Purchase Shares as full payment for such Purchase Shares via wire transfer of immediately available funds on the Business Day that the Company submits a Base Purchase Notice if it is received by the Buyer before 11:00a.m. eastern time or if received by the Buyer after 11:00a.m. eastern time, the next Business Day.The Company shall not issue any fraction of a share of Common Stock upon any purchase. If the issuance would result in the issuance of a fraction of a share of Common Stock, the Company shall round such fraction of a share of Common Stock up or down to the nearest whole share. All payments made under this Agreement shall be made in lawful money of the United States of America by wire transfer of immediately available funds to such account as the Company may from time to time designate by written notice in accordance with the provisions of this Agreement.
